86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mario J. GUERRIERI, Plaintiff--Appellant,v.William THOMPSON, Warden, Federal Correctional Institute,Morgantown, West Virginia;  Robert Gribbin, Unit Manager ofPre-Trial Unit, Federal Correctional Institute, Morgantown,West Virginia;  Brenda Futton, Case Worker, Randolph Unit,Federal Correctional Institute, Morgantown, West Virginia,Defendants--Appellees.
No. 95-8578.
United States Court of Appeals, Fourth Circuit.
June 3, 1996

Mario J. Guerrieri, Appellant Pro Se.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


1
Affirmed by unpublished per curiam opinion.

PER CURIAM

2
Appellant appeals from the district court's order denying relief on his civil rights complaint filed under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Guerrieri v. Thompson, No. CA-95-158-1 (N.D.W.Va. Dec. 11, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED